qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact a katharine j kiss id no telephone number refer reply to cc ita - plr-119047-00 date date x b m n dear this letter is in response to your request for a ruling that the gain by the taxpayer x from the sale of a significant portion of its business is excludible for purposes of computing the required_payment under sec_7519 of the internal_revenue_code facts x is an s_corporation that elected under sec_444 to have a taxable_year other than its required_taxable_year as such x is obligated to comply with the requirements of sec_7519 and the regulations thereunder on m x sold a substantial segment of its business to an unrelated third party and realized a large gain b an individual whose taxable_year is the calendar_year and who uses the cash_basis method_of_accounting owns percent of the issued and outstanding_stock in x most of the gain arising from x’s sale is subject_to reporting on b’s return due by n thus this portion of the gain is deferred to b for a period of months more than if x had retained its required_taxable_year the remainder of the gain is subject_to reporting on b’s return due for the following year x contends that because the gain from the sale of a significant portion of its business is a one-time event it should not be taken into account in computing x’s required_payment x also contends that because b will be taxed at a rate lower than the applicable_rate under sec_7519 sec_7519 should not be applied x cites no authority for the ruling requested law under sec_444 an s_corporation may elect a taxable_year different than its required_taxable_year sec_7519 provides in general that for any taxable_year for which an election under sec_444 is in effect an s_corporation may be obligated to make a required_payment sec_7519 requires that the highest_rate of tax in effect under sec_1 plu sec_1 percentage_point be multiplied by the entity’s net base_year income the amount if any by which the product exceeds the net_required_payment_balance is the required_payment for the applicable_election_year in order to compute an entity’s net base_year income the net_income for the base_year must be determined sec_7519 sec_7519 provides in part that in computing net base_year income an s corporation’s net_income shall be the amount not below zero determined by taking into account the aggregate amount of the items described in sec_1366 other than credits and tax-exempt_income sec_1366 provides in general that all items of income shall be taken into account sec_806 of the tax_reform_act_of_1986 vol c b generally required s_corporations to conform their taxable years to the taxable years of their owners h_r conf_rep no 99th cong 2d sess ii-318 vol c b see also h_r conf_rep 100th cong 1st sess 1987_3_cb_938 sec_444 allowing an s_corporation to elect a taxable_year other than the required_taxable_year was added by a of the omnibus budget reconciliation act of 1987_3_cb_117 section b of the same act added sec_7519 required_payments under sec_7519 are intended to represent the value of tax_deferral obtained by the owners of those entities through the use of a taxable_year different from the required_taxable_year notice_89_41 1989_1_cb_682 congress clearly intended that required_payment calculations by an s_corporation include income attributable to the sale of a large segment of a business in determining net_income under sec_7519 all items described in sec_1366 are taken into account except for credits and tax-exempt_income further the required_payment calculation is made using a rate in excess of the highest_rate of tax imposed by sec_1 regardless of whether the income will ultimately be taxed to the shareholder at a lower rate the ruling requested by x is clearly proscribed by sec_7519 conclusion in determining its net_income for the purpose of computing its required_payment under sec_7519 x must take into account the gain from the sale of a significant portion of its business caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch cc area director field compliance sb_se cc
